     Case 1:15-cr-00536-PGG Document 1040-3
                                     1028-1 Filed 11/15/19
                                                  08/29/19 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

              - v. -
                                                                S8 15 Cr. 536 (PGG)
 IRF AN AMANA T,

                         Defendant.




        I, Julie Amato, pursuant to Title 28, United States Code, Section 1746, declare under

penalty of perjury that the following is true and correct to the best of my knowledge:

        1.      I am currently a Special Agent with the Federal Bureau of Investigation       ("FBI" .

I have been an FBI agent for approximately      four years.   I am currently assigned to a New Yor

City-based squad ("Squad C-35") that investigates white collar crimes, including violations of

the United States securities laws. I am one of the case agents that was assigned to both the 20 7

trial, United States v. KaleilIsaza Tuzman and Omar Amanat, and the 2018 trial, United State v.

Irian Amanat, S8 15 Cr. 536 (PGG).

       2.      Since the convictions     following the 2017 and 2018 trials, I have been the prima y

case agent assigned to the post-trial proceedings   in these matters.

       3.      I make this declaration    in support of certain factual assertions made by the

Government   in a letter response to the Court dated August 29,2019.

       4.      In connection with preparing this declaration,     I have reviewed internal FBI repo ts

relating to an individual named Spyros Enotiades ("Enotiades").         I have also spoken to another

member of Squad C-35, who has the primary FBI relationship with Enotiades (the "FBI

Handling Agent").
     Case 1:15-cr-00536-PGG Document 1040-3
                                     1028-1 Filed 11/15/19
                                                  08/29/19 Page 2 of 7




                          Historical FBI Interactions with Spyros Enotiades

          5.      In or about 2009, for an approximately       seven-month   period, Spyros Enotiades

was a confidential     human source ("CHS") for an FBI squad in Texas.         Based on my review of

FBI files, none of Enotiades'    work for the FBI in that time period related in any way to either

Omar Amanat ("Omar") or Irfan Amanat ("Irfan").            During that seven month time period,

Enotiades was paid approximately       $18,000 in connection with his work and expenses as a CH

for the Texas squad.

          6.     In or about August 2011, Enotiades became a CHS for Squad C-35. The FBI

Handling Agent has been the primary point of contact for Enotiades since that date. Between

August 20 II and the present, Enotiades has been tasked with relatively few assignments.           Non

of these assignments     had any relation to Omar, Irfan, or any topic related to the above-caption      d

matter.    I had no personal involvement   in these matters.     In connection with these assignments

the FBI paid Enotiades approximately       $9,000.   The last time Enotiades was paid by the FBI w s

in2013.

          7.     Between August 2011 and Omar's conviction in December 2017, Enotiades

occasionally   provided the FBI Handling Agent with unsolicited         information about matters of

potential interest to the FBI. However, at no time during this period did the information

provided to the FBI reference Omar, Irfan, or any topic related to the above-captioned         matter.

          8.




                                                     2
     Case 1:15-cr-00536-PGG Document 1040-3
                                     1028-1 Filed 11/15/19
                                                  08/29/19 Page 3 of 7




  Enotiades Provides Amanat-Related           Information to the FBI Between Jul and Octobe
                                                  2018

          9.     The first time that Enotiades referenced Omar to the FBI was during an in-pers n

meeting with the FBI Handling Agent on or about July 20,2018.         Enotiades communicated      to he

FBI Handling Agent, in substance and in part, that he had information relating to an individual

named Omar Amanat and one other individual ("Individual-l         "). The FBI Handling Agent

recognized the name Omar Amanat as relating to a criminal case in which I was involved.          Th

FBI Handling Agent concluded the meeting with Enotiades without obtaining more substantiv

information.    The FBI Handling Agent promptly informed me that a CHS had indicated he

possessed information relating to Omar Amanat.

          10.    On or about July 31, 2018, I first spoke to Enotiades via telephone.     Between in or

about August 2, 2018 and on or about October 1, 2018, I spoke or met with Enotiades on more

than a dozen occasions.    On or about August 27,2018,     October 17,2018, October 25, 2018 an

October 29,2018,    I participated   in meetings between Enotiades and representatives    of the Unit d

States Attorney's   Office ("USAO-SDNY").

          11.   A typed report or notes summarizing      each of the communications     and/or meetin s

was created near the time they occurred and promptly provided to the USAO-SDNY             by Octob r

29,2018    (the "FBI Reports").




                                                    3
    Case 1:15-cr-00536-PGG Document 1040-3
                                    1028-1 Filed 11/15/19
                                                 08/29/19 Page 4 of 7




       12.        All of the information provided by Enotiades concerning his interactions with

Omar and Irfan was historical.     The events relayed by Enotiades had already occurred by the

time Enotiades first mentioned Omar to the FBI Handling Agent in or about July 2018.

       13.        At no time did the FBI task or direct Enotiades to take any action relating to eit er

Omar or Irfan Amanat.      In addition, on more than one occasion, I instructed Enotiades that the

FBI was specifically not asking or directing him to take any action with regard to the Amanats

       14.        At no time has the FBI compensated    Enotiades in any manner, financial or

otherwise, for the information he provided regarding Omar and Irfan Amanat.

       15.        While I do not here include every detail of the information provided by Enotia     s

and memorialized     in the FBI Reports, I note the following information,   in substance and in pa ,

provided by Enotiades:


             a.   CHS was originally introduced to Amanat in or about early 2017.
                  Amanat was to be a source of information for CHS. The CHS was
                  introduced to Amanat because CHS was under the impression
                  Amanat had information CHS could use to give to the authorities
                  regarding terrorism.
             b. In the course of these conversations,   Amanat introduced CHS to
                Amanat's brother, Irfan.
             c.   Omar told the CHS that he had issues with the Securities and
                  Exchange Commission, and later, criminal authorities. The CHS
                  introduced Omar to the attorney who represented Omar at the 20 I7
                  trial.
             d. Also in 2017, Amanat started to talk to the CHS about creating
                fraudulent documents that could be used to frame certain
                individuals, including witnesses expected to testify at Amanat's
                trial.
             e.   Following Omar's conviction at trial and remand into custody,
                  both Omar and lrfan continued to communicate with the CHS and
                  to request assistance with obtaining fraudulent documents.
             f.   The last contact that Enotiades had with Omar Amanat was in or
                  about January 2018.




                                                   4
      Case 1:15-cr-00536-PGG Document 1040-3
                                      1028-1 Filed 11/15/19
                                                   08/29/19 Page 5 of 7




               g.   In January and February 2018, Irfan Amanat met in person with
                    the CHS to discuss the creation of fake documents. Irfan provided
                    the CHS with a hard copy of what appears to be a false declaration
                    intended to be submitted to this Court in connection with post-trial
                    motions.
               h. The last contact that Enotiades had with Irfan Amanat was in or
                  about February or March 2018.
               I.   The CHS did not ultimately provide fraudulent documents to either
                    Omar or Irfan Amanat.
               J.   The CHS contacted the FBI about Omar Amanat in July 2018
                    because the CHS believed that Amanat and his family had
                    fraudulently convinced Individual-I to transfer certain properties
                    he owned and money to Amanat.
         16.        In the course of my communications    with Enotiades between July 2018 and

October 2018, Enotiades provided me with certain documents related to his communications

with the Amanats, including What's App messages between Enotiades and Omar Amanat, as

well as what appears to be a false declaration      in support of a motion intended to be submitted t

this Court.     I provided those materials to the USAO-SDNY       on or before October 29, 2018.


                                Enotiades' Anticipated Post-Trial Testimony

        17.         On October 17, 2018, October 25, 2018, and October 29, 2018, I, along with

AUSAs on the prosecution team, met with Enotiades to discuss his potential testimony at a pos -

trial hearing in the event Irfan Amanat was convicted.       Reports of those meetings are included     n

the FBI Reports.

        18.         Jury selection in {rfan's trial began on October 22,2018.

        19.         The jury was charged on October 26,2018.      Enotiades was present in the U.S.

Attorney's     Office on October 26, 2018 and prepared to testify at a potential post-trial hearing.

After receiving the charge, the jury returned a note indicating that they would begin deliberatio       s

on the morning of October 29,2018.




                                                      5
       Case 1:15-cr-00536-PGG Document 1040-3
                                       1028-1 Filed 11/15/19
                                                    08/29/19 Page 6 of 7




         20.   Enotiades returned to the U.S. Attorney's   Office on the morning of October 29,

2018 and was again prepared to testify.   The jury began its deliberations   at approximately   9:35

a.m.

         21.




        22.




                                                 6
    Case 1:15-cr-00536-PGG Document 1040-3
                                    1028-1 Filed 11/15/19
                                                 08/29/19 Page 7 of 7




       23.     Enotiades expressed a willingness and desire to testify in this matter beginning   he

following day and has continued to indicate his desire to testify since then.




August 29, 2019
New York, New York




                                                      Speci 1Agent Julie Amato
                                                      Fede al Bureau of Investigation




                                                 7
